Honorable Charles A. Allen            Opinion Do. C-359
Criminal District Attorney
Harrison County                       He : Whether the Marshall-
Marshall, Texas                            Harrison County Health
                                           District may be treated
                                           as an autonomous unit to
                                           the extent that lump sum
                                           contributions may be made
                                           by the County to such
                                           district without the
                                           necessity of using au-
                                           diting process custom-
                                           arily used in connection
                                           with all other depart-
                                           ments of the county
Dear Hr. Allen:                            governments.
          You have requested an opinion on whether the Marshall-
Harrison County Health District may be treated as an autonomous
unit to the extent that lump SLIBI
                                 contributions may be made by
the County to such district without the necessity of using
auditing process customarily used In connection with,all other
departments of the county government.
          Article 1645 of Vernon's Civil Statutes makes it
mandatory that Harrison County have a county auditor and the
general duties of such official are governed by Article 1651
of Vernon86 Civil Statutes, which reads in part as follows:
           wThe Auditor shall have a generetleorrsight
     of all the ooks and records of a'            cers
     ;;,;~,:~n~y,    district or state,';holmayfii
                 or required by law to rece ve or
     collect an mane     funds, fees, or other property
     for the -+?
              use o   or belonging to, the county; and
     he shall Bee to the strict enforcement of th
     'law governimp;coaQty finances." (Ewhasls a:ded)
          The Marshall-Harrison County Health District was
created pursuant to the provisions of Article 44+ia of Vernon's
Civil Statutes, and this Act is silent as to whether the dis-
trict must use the regular auditing process customarily used
in connection with the other offices and departments of the
county. Consequently, we must look to the general law on


                             -1706-
Ron. Charles A. Allen, Page 2 (C-359)


county finances, (Article 1645 of Vernon's Civil Statutes)
and in this connection we invite your attention to Attorney
General's Opinion V-1100 (1950) (a copy is enclosed herewith)
wherein the question was asked concerning the duties of the
county auditor in connection with the operation of a county
hospital and in response thereto it was held:
          "It is the duty of the County Auditor to
     install an accounting system for a county hos-
     pital, and his duties in regard to auditing
     the hospital accounts are in general the same
     as those in regard to any other county office."
          In view of the foregoing it is our opinion that the
Marshall-Harrison County Wealth District may not be treated
as an autonomous unit to the extent that lump sum contribu-
tions may be made by the county to such district without
using the auditing process customarily used in connection with
other county offices and departments. Wore specifically, the
county auditor's duties in regard to auditing the accounts,
books and records of this district are the same as those in
regard to any other county or precinct office.
                       SUmMARY
         The Marshall-Harrison County Health District
    may not be treated as an autonomous unit to the ex-
    tent that lump sum contributions may be made by
    the county to such district without the 'necessity
    of using the auditing process customarily used in
    connection with county offices and other depart-
    ments. Art. 1651, V.C.S. Atty. Gen. Op. V-1100
     (1950).
                             Yours very truly,
                             WAGGONER CARR
                             Attorney General


                             By&~&sm
                                 Assis&t
RRJ:sj




                            -1707-
Ron. Charles A. Allen, page 3 (C-359)


APPROVED:
OPIIUOB CGMldITTEE
W. V. Geppert, Chairman
Pat Bailey
W. 0. Shultz
Brady Coleman
John Fainter
APPROVED FOR THE ATTOmY   GEHERAL
BY: Stanton Stone




                            -1708-